DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed March 15, 2021 has been fully considered and entered.
Allowable Subject Matter
Claims 45-48, 52-58, and 62-65 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The fiber optic connector defined by claim 45, wherein the mechanical interface has first and second of the projections and first and second of the receptacles, the first and second of the projections being different sizes from each other and the first and second of the receptacles being different sizes from each other, the different sizes being configured such that the fiber optic connector can mate with the another fiber optic connector in only one predetermined rotational orientation, the orientation being with the projections of the fiber optic connector being received in the receptacles of the another fiber optic connector, and the projections of the another fiber optic connector being received in the receptacles of the mechanical interface of the fiber optic connector in combination with all of the other limitations of claim 45; or
The fiber optic connector assembly defined by claim 55, the first mechanical interface including circumferentially alternating first projections and first receptacles, the first projections being different sizes from each other and the first receptacles being different sizes from each other, the second mechanical interface including circumferentially alternating second projections and 3second receptacles, the second projections being different sizes from each other and the second receptacles being different sizes from each other, wherein the different sizes of the first projections, the first receptacles, the second projections and the second receptacles are configured such that the first fiber optic connector can mate with the second fiber optic connector in only one predetermined rotational orientation, the orientation being with the projections of the first fiber optic connector being received in the receptacles of the second fiber optic connector and the projections of the second fiber optic connector being received in the receptacles of the first fiber optic connector  in combination with all of the other limitations of claim  55.
Claims 46-48 and 52-54 depend from claim 45, and claims 56-58 and 62-65 depend from claim 55.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874